Kehagias v Waldo Ave. Bldg. (2015 NY Slip Op 07939)





Kehagias v Waldo Ave. Bldg.


2015 NY Slip Op 07939


Decided on October 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2015

Mazzarelli, J.P., Acosta, Saxe, Richter, JJ.


16003 306869/10

[*1] John Kehagias, et al., Plaintiffs-Respondents,
vWaldo Avenue Building, et al., Defendants-Appellants.


Carrol, McNulty & Kull L.L.C., New York (Frank J. Wenick of counsel), for appellants.
Law Offices of Peter J. Koulikourdis, Bronx (Peter J. Koulikourdis of counsel), for respondents.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about March 19, 2014, which denied defendants' motion to dismiss as time-barred plaintiffs' claims arising prior to August 18, 2007, unanimously reversed, on the law, without costs, and the motion granted.
Although plaintiffs' causes of action — alleging that a defective catch basin located on defendants' property caused flooding on their property — first accrued in 2006 when the damage became visible and apparent to plaintiff (see Public Serv. Mut. Ins. Co. v 341-347 Broadway, LLC, 96 AD3d 473, 473-474 [1st Dept 2012]), the flooding nevertheless constituted a "continuous wrong" that gave rise to successive causes of action that accrued each time the wrong was committed (Town of Oyster Bay v Lizza Indus., Inc., 22 NY3d 1024, 1031 [2013]; see also Congregation B'nai Jehuda v Hiyee Realty Corp., 35 AD3d 311, 313 [1st Dept 2006]). Accordingly, to the extent plaintiffs claim damages for flooding that occurred before August 18, 2007 (three years prior to the filing of the complaint), those claims are time-barred (see Lucchesi v Perfetto, 72 AD3d 909, 912 [2d Dept 2010]; see also CPLR 214[4]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 29, 2015
CLERK